Citation Nr: 9901359	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

4.  Entitlement to service connection for cold and cold sores 
due to an undiagnosed illness.

5.  Entitlement to service connection for hot flashes due to 
an undiagnosed illness.

6.  Entitlement to service connection for stomach problems 
due to an undiagnosed illness.

7.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

8.  Entitlement to service connection for an abdominal mass 
due to an undiagnosed illness.

9.  Entitlement to service connection for diarrhea due to an 
undiagnosed illness.

10.  Entitlement to service connection for constipation due 
to an undiagnosed illness.

11.  Entitlement to service connection for body aches due to 
an undiagnosed illness.

12.  Entitlement to service connection for dizziness due to 
an undiagnosed illness.

13.  Entitlement to service connection for hair loss due to 
an undiagnosed illness.

14.  Entitlement to service connection for chest pain due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  According to her DD Form 214, she served in Southwest 
Asia from January 11, 1991, to April 27, 1991.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The issues of entitlement to service connection for a skin 
rash, hot flashes, stomach problems, fatigue, diarrhea, 
constipation and body aches, as due to undiagnosed illnesses, 
will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The claims of entitlement to service connection for cold 
and cold sores, abdominal mass, dizziness and chest pain are 
not plausible.

3.  The current low back pain is not attributable to service 
or any incident therein.

4.  The veterans diagnosed temporal headaches are attributed 
to muscle tension and not to her service or any incident 
therein.

5.  There is no objective indication of any hair loss.


CONCLUSIONS OF LAW

1.  The claims for service connection for cold and cold 
sores, abdominal mass, dizziness and chest pain, as due to 
undiagnosed illnesses, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Low back pain was not incurred in or aggravated during 
the appellants service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  Temporal headaches were not incurred in or aggravated 
during the appellants service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

4.  Hair loss is not attributed to the appellants Persian 
Gulf War service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans August 1990 service medical history report 
shows that she had motion sickness when in a car or at sea.  
The accompanying medical examination report assessed her as 
normal.  Her April 1991 medical history report was negative 
for a history of chronic or frequent colds, pain or pressure 
in the chest, tumors, growths, cysts or recurrent back pain.  
She did indicate that she had car, train, sea or air 
sickness.  It was noted on that document that she had 
experienced no problems while in Southwest Asia.  The 
accompanying medical examination report shows that her nose, 
sinuses, mouth and throat, lungs and chest, heart abdomen and 
viscera and spine were all assessed as normal.  It was noted 
that she had low back pain since lifting oxygen tanks onto a 
truck and that she experienced motion sickness while riding 
in helicopters.  Her April 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation shows that she 
indicated that she had pulled a muscle in her back.  She 
denied a cough or sinus infection.  The examiner noted that 
the veteran had sprained her back that month with occasional 
localized low back pain.  There were no other changes in her 
health since her deployment. 

A March 1993 VA chest X-ray study shows that the veterans 
heart and pulmonary vasculature was within normal limits and 
that her lungs were clear bilaterally.  Post-operative clips 
were evident in the right upper quadrant of the abdomen, with 
a mass effect on the fundus of the stomach that was thought 
to represent prior surgery at the site with a stomach wrap or 
stapling.  It was recommended that clinical correlation be 
made with the surgical changes and mass effect in the left 
upper quadrant.  The accompanying March 1993 VA examination 
shows that the veterans chest and lungs were clear and that 
her cardiovascular examination showed regular rhythm without 
murmur or gallop.  

A June 1993 VA general medical examination report shows that 
the veteran gave a one to two-year history of frequent 
heartburn which she at times described as chest pain.  It was 
noted, however, that she had not had actual chest pain at any 
time.  She reported that she smoked.  She also reported 
experiencing more frequent colds, usually accompanied by cold 
sores, since her service in the Persian Gulf.  She denied any 
respiratory difficulty, prolonged cough or shortness of 
breath.  The veteran gave a history of frequent temporal 
headaches and occasional, infrequent shooting pain in the 
back of her right shoulder similar to the pain she 
experienced when she had had gallstones.  She reported a 
history of a cholecystectomy at age 17.  She also reported an 
episode of severe motion sickness during a ride in a 
helicopter in the Persian Gulf.  She stated that she had 
experienced an occasional sensation of dizziness, but no true 
vertigo and no associated nausea or vomiting.  The examiner 
noted that the veteran appeared entirely healthy.  Her color 
was good and there was no cyanosis or dyspnea noted.  Her 
lungs were resonant, her breath sounds were vesicular and 
there were no rales or rhonchi heard.  An examination of her 
heart showed no gross enlargement with regular rhythm, and 
good quality sounds and no audible murmurs were detected.  
Her abdomen was soft, nondistended and mildly tender over the 
descending colon.  No masses were felt and her liver and 
spleen were not palpably enlarged.  No flank tenderness was 
evident.  The veteran had no impingement in her right 
shoulder movement with no limitation of motion or evidence of 
painful motion.  Nor was there any right shoulder tenderness 
found.  There was decreased flexion of the lumbar spine to 
the left, limited to 30 degrees with some discomfort, as well 
as left rotation limited to 25 degrees with slight pain.  The 
veteran had peripheral edema.  The examiner diagnosed a 
history of temporal headaches and back sprain.

During her June 1993 neurologic examination, the veteran 
reported a history of headaches since January 1991.  The 
examiner noted that the veteran had a normal neurologic 
examination and opined that she had headaches that were most 
likely a result of muscle tension.

A June 1993 VA electrocardiogram (ECG) showed sinus 
bradycardia but was otherwise normal.

During a June 1993 VA dermatology examination, the veteran 
gave a history of intermittent cold sores on her lips and 
mouth since approximately five years old.  She stated that 
they initially occurred approximately two to three times a 
year but had increased to approximately one time a month 
since her return from the Persian Gulf.  She also gave a 
history of increased diffuse hair loss over her scalp with no 
change in the remainder of her body hair or in her skin or 
nails.  She gave a fifteen-year history of dry scaling 
patches on her scalp that she said dermatologists had told 
her was a psoriasis variant or possibly seborrheic 
dermatitis.  An examination of the veterans scalp revealed 
several poorly marginated patches of increased scale, but no 
frank psoriatic lesions.  She had thick, essentially normal 
textured hair in a normal diffuse pattern over the scalp.  
The examiner found no evidence of bitemporal thinning or 
vertex or crown thinning.  An examination of the veterans 
trunk showed slight xerosis.  The examiners impression was a 
history of cold sores with no evidence at the time of such 
lesions and a history of diffuse generalized hair loss with 
mild thinning.  The examiner noted that the distribution of 
the veterans hair loss was not consistent with androgenetic 
or female pattern baldness and that a differential diagnosis 
would include a telogen effluvium which would be a limited 
process.  The differential diagnosis would also include other 
causes, such as a wide range of toxic exposures or autoimmune 
diseases.  The examiner opined that further tests should be 
conducted if the veteran continued to experience hair 
thinning.  

The veteran complained of constipation at her June 1993 VA 
gynecological examination.  However, the examiner found her 
abdomen to be nontender without masses.  Her examination was 
normal.  

At her September 1993 VA general medical examination, the 
veteran complained of increased hair loss.  The examiner 
noted that the veteran had abundant thick hair with no 
evidence of spotty hair loss on inspection.  The hair texture 
was also normal.  Her thyroid was not enlarged on palpation.  
Her lungs were clear and she had a regular cardiac rhythm 
without murmur or gallop.  Her abdomen showed striae, with no 
hepatomegaly or palpable spleen.  The veteran had a normal 
range of motion in all her joints.  The examiner diagnosed 
increased hair loss of uncertain significance.  The examiner 
noted that there was no evidence of hypothyroidism on 
physical examination.  The examiner opined that there was no 
physical evidence of a systemic disorder and that the 
veterans complaints represented concatenation of a variety 
of complaints.  An accompanying chest X-ray study was normal, 
as was an ECG.

During her April 1995 personal hearing, the veteran testified 
that she injured her back loading oxygen tanks on a truck 
during her service in Saudi Arabia.  She stated that she 
experienced low back pain and it felt as if she had pulled a 
muscle.  She did not seek treatment at the time but took 
Motrin.  She testified that she had backaches during her 
menses and throughout the month with morning stiffness and 
pain.  She also noticed that the pain recurred with strenuous 
bowel movements.  While she did not have limitation of her 
back motion, she did report occasional back spasms.  The 
veteran also testified that her headaches first began while 
serving in Saudi Arabia, approximately one time a week.  
After she returned from Saudi Arabia, the headaches 
continued, but less frequently, caused mostly by bright 
sunlight.  She denied that it was a chronic problem but said 
that she had headaches two to three times a month and avoided 
sunlight.  While she had always had cold sores, she believed 
that they had been aggravated by her service.  The veteran 
alleged that VA had found a mass in her abdomen during an 
examination and that she was also able to feel the mass.  She 
testified that she had experienced muscle soreness from 
lifting boxes while she was inservice and that her shoulders 
predominantly ached at the time of the hearing.  She stated 
that she first started getting dizzy when she returned from 
Saudi Arabia, but that it didnt occur often and lasted only 
for seconds at a time.  She testified that she used to have 
thick hair, but that it was no longer thick and that she 
noticed a lot of hair in her shower drain and hairbrush.  She 
testified that most of her chest pain was heartburn, 
sometimes caused by orange juice and relieved by Tums.  

A November 1995 Army Reserve medical history report shows 
that the veteran indicated she had throat trouble.  She 
denied frequent or severe headaches, dizziness, chronic or 
frequent colds, sinusitis, pain or pressure in her chest, 
tumor, growth or cyst or recurrent back pain.

A February 1998 VA orthopedic examination report shows the 
veterans service history of a low back injury.  It was 
further noted that while she had subsequently reported 
recurrence of back symptoms, they generally coincided with 
the onset of her menses and she successfully self treated 
them with Motrin.  The examiner assessed musculoskeletal pain 
that was related to the veterans menses.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d)(1998).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet.App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.

Cold and Cold Sores, Abdominal Mass, Dizziness and Chest Pain

Before the Board may address the merits of these claims it 
must, however, first be established that the claims are well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107].  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to the veterans claims for service connection 
for an abdominal mass and chest pain as due to undiagnosed 
illnesses, service connection for chronic disabilities due to 
undiagnosed illnesses under 38 C.F.R. § 3.317 can be 
established by objective indications of the disability.  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  Although the veteran has alleged 
an abdominal mass and chest pain, the objective medical 
evidence of record does not show any such disabilities 
currently.  In this regard, a March 1993 VA chest X-ray study 
does not show an actual abdominal mass, but rather 
postoperative clips that gave a mass effect.  Later VA 
examination reports indicate no abdominal masses.  Further, 
the June 1993 VA examiner noted that the veteran, while 
describing her heartburn symptoms as chest pains, had never 
actually experienced chest pain.  Moreover, the veteran has 
not offered any objective non-medical evidence that can be 
verified to support this claim.  Service connection is not in 
order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, these claims are denied.

With regard to the veterans claim for service connection for 
cold and cold sores and dizziness as due to undiagnosed 
illnesses, all the evidence of record, including her own 
statements, clearly shows that the veteran had cold sores and 
motion sickness (to which she attributes her dizziness) prior 
to her service in the Persian Gulf.  The provisions of 
38 C.F.R. § 3.317 do no encompass aggravation of pre-existing 
disabilities.  Moreover, there is no objective evidence that 
these disabilities worsened or were aggravated by the 
veterans Persian Gulf service.  Further, the veteran has 
provided no medical opinion linking any current cold and cold 
sores or dizziness to service.  While the veteran is 
competent to provide evidence of visible symptoms, she is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claims for service connection for 
colds and cold sores and dizziness, to include as due to 
undiagnosed illnesses, are denied.

Although the Board has considered and denied these claims on 
a ground different from that of the RO, that is, whether the 
claims are well grounded rather than whether she is entitled 
to prevail on the merits, the appellant has not been 
prejudiced by the Boards decision.  In assuming that the 
claims were well grounded, the RO accorded the appellant 
greater consideration than her claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellants claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Service Connection for Low Back Pain, Headaches and Hair Loss 

With regard to the veterans claim of entitlement to service 
connection for headaches as due to an undiagnosed illness, 
the Board notes that in Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases in which the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Pursuant to 
38 C.F.R. § 3.317, service connection may be granted only for 
disabilities due to undiagnosed illnesses attributed to 
Southwest Asia service during the Persian Gulf War.  Since 
the veterans headaches have been diagnosed as temporal 
headaches and have been attributed to muscle tension, the 
Board must conclude that the veterans claim for service 
connection under the provisions of 38 C.F.R. § 3.317 is 
legally insufficient.  

Moreover, although the veteran has repeatedly contended that 
her current headaches first occurred during her Persian Gulf 
War service and have persisted since her discharge, the Board 
concludes that the preponderance of the evidence is against 
the claim.  In this regard, the Board notes that the 
veterans service medical records are completely devoid of 
any complaints, treatment or diagnosis for headaches and 
there is no competent medical evidence etiologically linking 
her current temporal headaches to service.  Moreover, the 
June 1993 neurology examiner attributed her headaches to 
muscle tension.  Accordingly, with no other evidence of 
record to support the veterans claim, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection for headaches on a direct 
basis.

With regard to the claim of entitlement to service connection 
for low back pain, the Board must also conclude that the 
preponderance of the evidence is against this claim.  
Although the evidence does show that the veteran suffered a 
low back sprain in service, and was diagnosed with a back 
sprain at her June 1993 examination, her subsequent September 
1993 examination indicated that she had normal range of 
motion in all her joints.  At her April 1995 personal hearing 
she associated her back pain with her menses and strenuous 
bowel movements, and at the time of her November 1995 Army 
reserve medical history, she denied any recurrent back pain.  
Moreover, the February 1998 VA orthopedic examiner attributed 
her back symptoms to the onset of her menses.  The veteran 
has not submitted medical evidence that attributes any 
current back complaints to her inservice back injury. 
Accordingly, with no other evidence of record to support the 
veterans claim, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for low back pain.

With regard to the veterans claim for service connection for 
hair loss as due to an undiagnosed illness, service 
connection for chronic disabilities due to undiagnosed 
illnesses under 38 C.F.R. § 3.317 can be established by 
objective indications of the disability.  Objective 
indications of chronic disability are described as either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  Although the veteran has alleged diffuse 
increased hair loss, the objective medical evidence of record 
does not show any such disability.  In this regard, although 
the June 1993 dermatology examiner diagnosed a history of 
diffuse generalized hair loss, she indicated that there was 
no evidence of any hair loss and recommended further tests be 
conducted if the veteran continued to experience hair loss.  
However, the June 1993 VA examiner noted that the veteran had 
thick hair with no evidence of hair loss.  The veteran has 
not offered any objective non-medical evidence that can be 
verified to support this claim.  Service connection is not in 
order in the absence of any residuals or evidence of a 
disability currently.  See Brammer, 3 Vet. App. at 225.  
Accordingly, the claim for service connection for hair loss, 
as due to undiagnosed illness, is denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Evidence of well grounded claims not having been submitted, 
service connection for cold and cold sores, abdominal mass, 
chest pain and dizziness, due to undiagnosed illnesses, is 
denied.

Service connection for low back pain is denied.

Service connection for headaches, to include due to an 
undiagnosed illness, is denied.

Service connection for hair loss, to include due to an 
undiagnosed illness, is denied.


REMAND

While VA examination reports and treatment records show the 
veterans complaints of fatigue, body aches and hot flashes, 
it is unclear if any attempt was made to determine whether 
there was any associated diagnoses and no medical opinion as 
to the etiology of these disabilities has been provided for 
adjudicative purposes.  Moreover, although the VA 
examinations show diagnoses regarding the veterans stomach 
problems and associated diarrhea and constipation, it is 
unclear from the record if these diagnoses are symptoms or 
distinct diagnoses and no medical opinion as to the etiology 
of these disabilities has been provided for adjudicative 
purposes.  Further, the September 1993 examiner opined that 
the veterans symptoms were consistent with irritable bowel 
syndrome.  Finally, the evidence of record indicates that the 
veteran was treated for a skin rash in service and has been 
observed to have a rash on several occasions subsequent to 
her discharge.  The June 1993 dermatology examiner indicated 
that the veterans rash should be evaluated at a time when 
the rash had recurred so that a definitive diagnosis could be 
made.  

The Court has held that, under 38 U.S.C.A. § 5107(a) (West 
1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Moreover, VA has a duty to assist the veteran in the 
development of facts pertinent to the claim which includes a 
dermatology examination at the most active stage in her skin 
disorder.  See Ardison v. Brown, 6 Vet. App. 405 (1994); 38 
U.S.C.A. § 5107(a) (West 1991).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claims.  Then, with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, for association with the claims 
folder. 

2.  When the foregoing development has 
been completed, the RO should arrange for 
VA examinations of the veteran by a 
gastroenterologist, a dermatologist, and 
any other appropriate specialist, if 
available, to determine the nature and 
extent of any fatigue, hot flashes, body 
aches, stomach problems (to include 
diarrhea and constipation) and skin rash.  
All indicated studies should be 
performed.  The examiners are requested 
to specifically indicate whether 
diagnoses can be made and to review the 
veterans claims file and offer an 
opinion as to whether it is at least as 
likely as not that any current disability 
or disorder is etiologically related to 
service, including service in the Persian 
Gulf during Operation Desert Storm.  The 
rationale for the opinion expressed 
should be explained.  The examiners are 
further requested to list all 
manifestations and objective symptoms of 
any disability found to be present.  The 
examiners should also comment on whether 
further specialized tests are required.  
If needed, these should be ordered and 
accomplished expeditiously. The veterans 
claims file must be made available to the 
examiners for review prior to the 
examinations, and the examiners should 
confirm that the file has been reviewed.  
Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of her failure to report for 
the examinations in order that she may 
make an informed decision regarding her 
participation in said examinations.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veterans claims for 
service connection for fatigue, body 
aches, hot flashes, stomach problems, to 
include diarrhea and constipation, and 
skin rash, to include consideration of 
the provisions of 38 C.F.R. § 3.317.  If 
the claims are not resolved to the 
veterans satisfaction, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
